WALKER, J.
This was a suit in trespass to try title, instituted by appellant against appel-lee, in which the trial court, upon conclusions of fact and law duly filed by him, rendered judgment in favor of appellee for the land in controversy. Appellant duly perfected his appeal from that judgment, but has filed no brief in this court. An examination of the record not disclosing fundamental error, it is our order that the judgment of the trial court be and the same is hereby in all things affirmed.